Title: To John Adams from Edward Livingston, 19 May 1822
From: Livingston, Edward
To: Adams, John


				
					Sir,
					New Orleans the 19th May 1822.
				
				If you have leisure and patience to peruse the inclosed pamphlet, it will shew the efforts we are in this remote part of the Union, making to improve our Jurisprudence. This, I am sure, must give you pleasure, but I much fear, that it will be counterbalanced by the regret you will feel in perceiving how ill the Execution agrees with the enlarged Views of the Legislature who directed it.I do not mean to disturb your repose by asking for your Observations on the most prominent of the defects which the plan must contain—tho’ they would be very gratefully received, nor even Say you with an answer to this letter which is merely written to shew the reverence I have for your character, and the / Respect with which I have / the honor to be / Your mo obe Servt,
				
					Edw Livingston
				
				
			